Per Curiam.
This is a proceeding by a writ of review to review an order of the court below quashing subpoenas. An action was pending in said court, and upon affidavit and notice the plaintiff therein was proceeding to have the depositions of witnesses taken before a notary public, when, upon the motion of the defendant therein, the court made an order quashing the subpoenas, on the ground that the affidavit upon which they were issued ivas not sufficient. The subpoenas had been issued by the notary under subdivision 2, section 1986, of the Code of Civil Procedure.
Without determining whether or not the affidavit was sufficient, Ave find no provision in the Code authorizing the order to quash the subpoenas. The party desiring to do so has the right to take depositions, and the adverse party will have the right to object Avhen the depositions shall be offered to be read, if the proceedings shall be found to be not in compliance with the statute.
Order annulled.